                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

REFRIGERATION SUPPLIES, INC.,             )
                                          )
            Plaintiff,                    )
                                          )
      vs.                                 )         Case No. 4:19 CV 2210 RWS
                                          )
ACADIA INS. CO.,                          )
                                          )
            Defendant.                    )

                          MEMORANDUM AND ORDER

      This matter is before me on the joint motion of counsel to appear

telephonically for the scheduling conference set for September 5, 2019. In support

of this motion, counsel request permission to participate by phone because they are

both located outside the state of Missouri where this case was filed. This motion

was filed less than one week before the scheduling conference, and more than three

weeks after the Order Setting Rule 16 Conference [8] was issued. That Order

requires counsel to appear in person. [8 at 1]. Despite this requirement, the

parties waited until August 30, 2019 to request appearance by telephone. That

counsel’s offices are located outside the state of Missouri can come as no surprise

to these attorneys, just as my Order’s requirement of personal appearance was

known to counsel long before the motion was filed. As a one-time accommodation

only, the Court will grant the motion to appear by telephone, but in the future all
hearings and conferences before this Court require the personal appearance

of counsel unless otherwise specifically indicated. The Court will not excuse

future personal appearances of counsel based on the location of counsels’ offices.

Plaintiff’s counsel will be responsible for placing the conference call and shall

contact my chambers at 314-244-7430 only after all necessary parties are on

the line. Do not contact my chambers with a passcode or expect this Court to

call into a conference number.

      Accordingly,

      IT IS HEREBY ORDERED that the joint motion to appear telephonically

for the Rule 16 conference [13] is granted only to the extent set forth above.

Plaintiff’s counsel will be responsible for placing the conference call and shall

contact my chambers at 314-244-7430 only after all necessary parties are on

the line. Do not contact my chambers with a passcode or expect this Court to

call into a conference number.




                                       _______________________________
                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE

Dated this 3rd day of September, 2019.




                                          2
